                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


JOSE CARLOS MENDIOLA a/k/a                  )
JOSE CARLOS MENDIOLA MORA,                  )
                                            )
       Plaintiff,                           )
                                            )
                                            )
VS.                                         )          No. 19-2829-JDT-cgc
                                            )
                                            )
SHELBY COUNTY JAIL                          )
MEDICAL STAFF,                              )
                                            )
       Defendants.                          )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On December 3, 2019, Plaintiff Jose Carlos Mendiola a/k/a Jose Carlos Mendiola

Mora, who is incarcerated at the Shelby County Criminal Justice Center (Jail) in Memphis,

Tennessee, filed a pro se complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed

in forma pauperis. (ECF Nos. 1 & 2.) After Mendiola submitted the necessary documents,

the Court issued an order granting leave to proceed in forma pauperis and assessing the

civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 6.) Mendiola seeks to sue the Shelby County Jail Medical Staff.

       Mendiola alleges that, since February 2019, he has had “spots and blisters in [sic]

my arms and body.” (ECF No. 1 at PageID 2.) Mendiola requested medical attention but

allegedly did not receive any for seven or eight months, and even then he received only
“shampoo,” which did not help his condition. (Id.) He also filed a grievance but received

no response. (Id.) Mendiola seeks unspecified compensatory damages. (Id. at PageID 4.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

                                             2
383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Mendiola filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Mendiola attempts to assert a claim under the Eighth Amendment, which prohibits

“deliberate indifference to serious medical needs of prisoners.” Estelle v. Gamble, 429

U.S. 97, 104 (1976). However, Mendiola does not say who is responsible for denying him

proper medical care. He names only the Shelby County Jail Medical Staff. The Jail itself

is not an entity subject to suit under § 1983. See Jones v. Union Cnty., Tennessee, 296 F.3d

417, 421 (6th Cir. 2002) (citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)).

                                             3
His claims could be construed as against Shelby County, which may be held liable only if

his injuries were sustained pursuant to an unconstitutional custom or policy. See Monell v.

Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978). But because Mendiola does not allege

that he was denied treatment pursuant to a Shelby County policy or custom, he does not

state a claim against Shelby County. His collective allegations against the “Medical Staff”

are insufficient to state a claim against any Defendant. See Gray v. Weber, 244 F. App’x

753, 754 (8th Cir. 2007) (affirming dismissal of inmate’s § 1983 complaint alleging denial

of medical care against Defendants identified “only collectively as ‘medical staff’”).

       Even had Mendiola named a proper Defendant, his allegations do not amount to an

Eighth Amendment violation. A claim for inadequate medical care under the Eighth

Amendment requires that a prisoner have a serious medical need. Blackmore v. Kalamazoo

Cnty., 390 F.3d 890, 895 (6th Cir. 2004); Brooks v. Celeste, 39 F.3d 125, 128 (6th Cir.

1994). “[A] medical need is objectively serious if it is ‘one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would

readily recognize the necessity for a doctor’s attention.’” Blackmore, 390 F.3d at 897;

see also Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005). Mendiola’s allegation of

“spots and blisters,” without more, does not constitute a serious medical need.

       Nor does Mendiola state a claim with regard to the allegation that he did not receive

a response to his grievances. “There is no inherent constitutional right to an effective prison

grievance procedure.” See LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x 346,

348 (6th Cir. 2001) (citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). A



                                              4
§ 1983 claim therefore cannot be premised on contentions that the grievance procedure was

inadequate. Id.

       For these reasons, Mendiola’s complaint is subject to dismissal for failure to state a

claim on which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Mendiola should be given an opportunity to amend his complaint.

       In conclusion, Mendiola’s complaint is DISMISSED for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

Leave to amend, however, is GRANTED.               Any amendment must be filed within

twenty-one (21) days after the date of this order, on or before January 16, 2019.

       Mendiola is advised that an amended complaint will supersede the original

complaint and must be complete in itself without reference to the prior pleadings. The text

of the complaint must allege sufficient facts to support each claim without reference to any

extraneous document. Any exhibits must be identified by number in the text of the

                                              5
amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each defendant sued in that

count. If Mendiola fails to file an amended complaint within the time specified, the Court

will dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g) and

enter judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            6
